Citation Nr: 0836003	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  06-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for a virus of 
the feet (foot condition).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for a 
bilateral foot virus and assigned it a noncompensable rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occasional blistering and rash on 
his feet and it is only treated with topical cream.  


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral foot 
virus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7813 
and 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his initial claim for service connection, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim and the requirements for increased rating 
claims, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), was provided in May 2008.  

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2004 notice was given prior to the 
appealed AOJ decision, dated in October 2004.  The notice in 
compliance with Dingess and Vazquez, however, was provided 
following the AOJ decision.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in May 
2008 and a Supplemental Statement of the Case was issued 
subsequent to that notice in June 2008, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In June 2006, the 
veteran appeared before a decision review officer for an 
informal hearing conference.  The summary of the conference 
is of record.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
In fact, in an August 2008 communication to VA, the veteran 
indicated that he had no additional evidence to submit in 
support of his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The veteran seeks an initial compensable rating for his 
service-connected bilateral foot condition.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

The veteran's foot condition is evaluated using criteria 
found at 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.  
The rating criteria under Diagnostic Code 7813 include 
ringworm of the body, the head, the feet, the beard area, the 
nails and the inguinal area (jock itch).  This Diagnostic 
Code directs that disability associated with dermatophytosis 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Codes 7806), depending upon the 
predominant disability.  

38 C.F.R. § 4.118, Diagnostic Code 7806, sets out the 
criteria for evaluating dermatitis or eczema.  This 
Diagnostic Code assigns a 10-percent rating for dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12-month period.  A 30-percent rating is 
assigned for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period is assigned a 60-
percent rating.  See 38 C.F.R. § 4.118.

As the predominant disability is a skin rash that comes and 
goes with no permanent scar or disfigurement, the Board finds 
that the veteran's foot condition is most analogous to 
dermatitis and it is considered the most predominant 
disability.  See Diagnostic Code 7813, located in 38 C.F.R. § 
4.118.

The veteran was noted to have a resolving vascular sore on 
his foot in an October 1998 private treatment record.  In a 
March 2000 treatment record, the veteran was noted to have 
lesions on the arch of his foot that were suggestive of 
herpes zoster.  This was noted to be a recurrent-type of 
lesion.  The veteran reported that he experienced outbreaks 
four to five times per year.  The physician indicated that 
the lesions were either herpes zoster or a viral infection of 
the area.  A January 2002 private treatment record reflected 
that the veteran had severe fungal infection in the left foot 
and especially in all his toenails.  

In September 2004, the veteran underwent a VA diabetes 
mellitus examination.  Upon physical examination, the veteran 
was noted to have a scaly erythematous rash that appeared to 
be resolving in his left foot instep.  His right foot was 
without lesions, but a slight scale was found in his instep 
without an obvious rash.  There were no lesions noted.  His 
toenails were thickened as possibly secondary to his 
onychomycosis.  The veteran was assessed as having a foot 
rash without a clear diagnosis, possibly tinea pedis.  The 
examiner noted, however, that blisters were atypical of tinea 
pedis and a specific diagnosis could not be made.  The 
examiner noted that the veteran's diabetes mellitus could 
increase the symptoms of his foot rash, but was not likely 
the cause of it.

In March 2005, the veteran sought treatment for rash and 
blisters on his feet.  He reported these symptoms as ongoing 
for many years.  There was evidence of well-healed blisters 
on the plantar aspect of both feet.  The skin of the feet was 
noted to be peeling.  

In a June 2005 VA treatment record, the veteran was noted to 
have swollen feet with moist and flaky skin.  The veteran 
reported a history of small blisters at times that itch and 
the skin subsequently flaked.  One physician told the veteran 
it was a virus and another told him it was fungus.  

In June 2006, the veteran made telephone contact with the 
VAMC reporting a lump on his left foot.  He reported that it 
was difficult to put shoes on and walk.  The veteran could 
not recall an injury to the foot and advised that it was 
located over the tendon on his little toe.  It was solid and 
with little side-to-side motion.  The nurse advised the 
veteran that it was likely a ganglion cyst that would go away 
over time.  

That same month, the veteran appeared at an informal hearing 
conference with a decision review officer.  The veteran 
reported occasional blistering on his feet.  He advised that 
it only occurs on the surface of his feet and that he treats 
it with topical cream.  The veteran did not report any 
systemic medication for this disability.  

As noted in a September 2006 VA treatment record, the veteran 
sought treatment for a cyst on the top of his left foot, 
which at the time of the visit, had resolved.  He also 
reported a history of "blood blisters" forming on his feet.  
He advised that he was told it was athlete's foot.  He 
reported constant itching.  Objectively, the physician noted 
scaling on the plantar aspect of the left foot, but there 
were no visible bullae or pustules.  There was no evidence of 
a cyst.  The veteran was diagnosed as having a prior cyst of 
the left foot, probable ganglion cyst, and possible tinea 
pedis.  

Upon careful review of the evidence of record, the Board 
finds that the veteran is not entitled to a compensable 
rating for his service-connected bilateral foot virus.  There 
is no evidence of record reflecting that the veteran's foot 
virus affects more than 5 percent of his entire body or at 
least 5 percent of the exposed areas affected, nor was there 
evidence that the veteran undergoes intermittent systemic 
therapy, with corticosteroids or other immunosuppressive 
drugs, for a total duration of less than 6 weeks during the 
past 12-month period.  In fact, the veteran reported that he 
only uses topical cream as treatment for his disability.  
Although there were no specific percentages noted in the 
veteran's treatment records, there is no evidence to suggest 
that the veteran's condition spread beyond his feet, nor has 
the veteran contended otherwise.  Thus, a compensable rating 
for his service-connected bilateral foot condition is denied.

The Board has considered whether staged ratings are 
appropriate as contemplated by Hart, and finds that under the 
circumstances, they are not.  

The veteran does not assert that he is totally unemployable 
because of his service-connected bilateral foot condition, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his foot condition.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
foot condition, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

An initial compensable rating for a bilateral foot condition 
is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


